 MARCHESE METALMMIC, Inc. d/b/a Marchese Metal and Shopmen'sLocal Union 455, International Association ofBridge, Structural & Ornamental Iron Workers,AFL-CIO. Cases 29-CA-10055, 29-CA-100055-2, and 29-RC-579130 April 1984DECISION, ORDER, AND DIRECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 June 1983 Administrative Law JudgeHoward Edelman issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andI In deciding whether a bargaining order under NLRB v. Gissel Pack-ing Co., 395 U.S. 575 (1969), is appropriate in this case, Chairman Dotsonhas considered the Respondent's proffered evidence concerning subse-quent changes in its work force. At the hearing the Respondent offeredevidence of employee turnover following the election. The judge reject-ed the evidence for lack of relevancy. Chairman Doston finds employeeturnover is a relevant factor in determining whether a bargaining order iswarranted, and he has taken into account the Respondent's offer of proofthat it hired two additional employees shortly after the election. Therecord therefore shows that there were seven unit employees at the timeof the hearing, five of whom were eligible to vote in the I November1982 election. However, having considered this factor in conjunctionwith all the surrounding circumstances Chairman Dotson is unable tofind any significant mitigation of the adverse impact of the Respondent'sunfair labor practices on employee rights. In making this ssessment,Chairman Dotson relies on the egregious nature and pervasive extent ofthe violations, particularly the threat to close the plant, the grants of ben-efits, and the discharge of two leading union adherents Chairman Dotsonalso notes the small work force involved and the prominent role of theRespondent's president in the misconduct. Based on the foregoing, and inview of the Union's acquisition of majority support prior to the com-mencement of the Respondent's extensive misconduct, Chairman Dotsonfinds that a bargaining order is justified.Member Hunter notes that while he does not necessarily concur withthe position of the Second Circuit Court of Appeals regarding the rel-evance of turnover, even assuming that turnover is a relevant factor heagrees that a bargaining order is warranted here for the reasons set forthby the Chairman above.Chairman Dotson does not adopt the judge's interpretation of GserlPacking, suprs, with respect to the issuance of nonmajority barg iningorders where outrageous and pervasive unfair labor practices have beencommitted.In the ·bsence of exceptions thereto, Chairman Dotson adopts proforms the judge's findings that Dennis Marchese threatened employeesby stating that he would close the shop if the employees had signedunion cards because he could not pay the Union's rtes, and that Marche-se created the impression of surveillance by telling employee Dashnerthat he knew Dashner voted against the Union and employee Teskowichvoted for it. Chairman Dotson also adopts pro forms the judge's findingthat, despite the lack of a specific allegation in the complaint, the Re-spondent unlawfully discharged employee Casaine on 2 October 1982.The Respondent excepts to the provision in the judge's remedy whichrequires that Casaine be offered reinstatement. The Respondent contendsthat such provision is not appropriate because Casaine declined an offerof reinstatement made by the Respondent after the close of the hearing.In view of the limited record evidence concerning the matter, we shallleave the issue of Casaine's reinstatement to the compliance phase of thisproceeding.270 NLRB No. 51conclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, MMIC, Inc. d/b/a Marchese Metal,Ronkonkoma, New York, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.1. Insert the following paragraph as 2(c) and re-letter the subsequent paragraphs."(c) Remove from its files any reference to theunlawful discharges of Francisco Casaine and Mi-chael Teskowich and notify them in writing thatthis has been done and that the discharges will notbe used against them in any way."2. Substitute the attached notice for that of theadministrative law judge.DIRECTIONIt is hereby directed that the Regional Directorfor Region 29 shall within 10 days from the date ofthis decision open and count the ballots of VictorBuono, Keith Hernandez, and Francisco Casaine inCase 29-RC-5791, and prepare and serve on theparties a revised tally of ballots. If the revised tallyreveals that the Petitioner has received a majorityof the valid ballots cast, the Regional Directorshall issue a Certification of Representative. If therevised tally shows that the Petitioner has not re-ceived a majority of the valid ballots cast, the Re-gional Director shall set aside the election results,dismiss the petition, and vacate the proceedings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OP THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten representatives of Shop-men's Local Union 455, International Associationof Bridge, Structural & Ornamental Iron Workers,AFL-CIO, with bodily injury in the presence ofemployees.WE WILL NOT interrogate employees concerningtheir membership in or activities on behalf of theUnion.WE WILL NOT threaten to close our shop if theUnion is selected as the collective-bargaining repre-sentative by our employees.WE WILL NOT threaten to discharge employeesbecause of their membership in or activities onbehalf of the Union.WE WILL NOT coerce our employees to renouncetheir membership in the Union.WE WILL NOT promise our employees variousbenefits, including medical coverage, wage in-creases, and paid vacations in order to induce themto abandon membership in the Union or cease ac-tivities on its behalf or to induce their vote in anyNLRB election.WE WILL NOT grant wage increases in order toinduce our employees to abandon their membershipin the Union or their activities on its behalf or toinduce their favorable vote in an NLRB election.WE WILL NOT deny our employees wage in-creases or other benefits previously promised tothem because of their membership in or activitieson behalf of the Union.WE WILL NOT assign our employees to more ar-duous and less agreeable job tasks because of theirmembership in and activities on behalf of theUnion.WE WILL NOT discourage membership in or ac-tivities on behalf of the Union or any other labororganization by discharging employees, by assign-ing them more arduous work, or by otherwise dis-criminating against them in their hire or tenure.WE WILL NOT refuse to recognize and bargainwith the Union as the exclusive collective-bargain-ing representative of all our full-time productionand maintenance employees at our Ronkonkoma,New York location, excluding all office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer to Francisco Casaine full and im-mediate reinstatement to his former job or substan-tially equivalent position of employment, withoutprejudice to his seniority or to other rights andprivileges previously enjoyed.WE WILL make whole Michael Teskowich andFrancisco Casaine for any loss of earnings theymay have suffered by reason of the discriminationagainst them, with interest.WE WILL notify Michael Teskowich and Fran-cisco Casaine that we have removed from our filesany reference to their discharges and that the dis-charges will not be used against them in any way.WE WILL recognize and, on request, bargainwith the Union as the exclusive bargaining repre-sentative of the employees in the appropriate unitdescribed above with respect to wages, rates ofpay, hours of employment, and other terms andconditions of employment and, if an understandingis reached, embody such understanding in a signedwritten agreement.MMIC, INC. D/B/A MARCHESE METALDECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me on March 14, 1983, in Brook-lyn, New York.On October 1, 1982,1 Shopmen's Local Union 455,International Association of Bridge, Structural & Orna-mental Iron Workers, AFL-CIO (the Union) filed a peti-tion for an election in MMIC, Inc. d/b/a MarcheseMetal (Respondent). Thereafter, pursuant to a consentelection executed by Respondent, an election was heldon November 1, in a unit consisting of all full-time pro-duction and maintenance employees employed by Re-spondent. Following the election, a tally of ballots wasserved upon the parties. As a result of challenged ballots,the results were not determinative.On November 8, the Union filed objections to the con-duct of the election in Case 29-RC-5791 and a charge inCase 29-CA-10055. On December 29, the Union filed acharge in Case 29-CA-10055-2. The charges alleged vio-lations within the meaning of Section 8(a)(1), (3), and (5)of the Act.On December 30, following an investigation of objec-tions and challenges in Case 29-RC-5791 and an investi-gation of the unfair labor practice charges describedabove, the Region issued a report on objections and chal-lenges and an order consolidating cases, complaint andnotice of hearing. In this report, the Regional Directorconcluded that the allegations set forth in the unfairlabor practice complaint were coextensive with the exist-ing objections and it was ordered that the objections beconsolidated with the outstanding complaint herein. Thethrust of the complaint is that by engaging in threats, in-terrogations, promises of benefit, etc., alleged to be viola-tions of Section 8(aXl) and by discriminatorily assigningemployees arduous job tasks and discharging employees,alleged as violations of Section 8(a)(3), Respondent hasprecluded the holding of a fair rerun election, and hasthereby violated Section 8(a)(5) of the Act by refusing torecognize and bargain with the Union.I All dates are 1982 unless otherwise indicated.294 MARCHESE METALBriefs were filled by counsel for the General Counsel,counsel for the Charging Party, and counsel for Re-spondent. Based on a consideration of the entire record,the briefs, and my observation of the demeanor of thewitnesses, I make the followingFINDINGS OF FACTA. JurisdictionAt all times material herein, Respondent has main-tained its principle office and place of business in Ron-konkoma, Long Island, in the State of New York whereit is, and has been at all times material engaged in themanufacture and installation of ornamental iron products.During the calendar year 1981, which period is repre-sentative of its annual operations generally, Respondentin the course and conduct of its business operation pur-chased and caused to be transported and delivered to itsRonkonkoma facility, iron, and other goods and materi-als valued in excess of S50,000, of which goods and ma-terials valued in excess of S50,000 were transported anddelivered to it, and which were received from other en-terprises, including, inter alia, Morgan Steel Corporationlocated in the State of New York, each of which enter-prises has received the said goods and materials in inter-state commerce directly from State of the United Statesother than the State in which said enterprise is located.Respondent admits, and I find that it is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2B. Labor OrganizationRespondent admits, and I find that the Union is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.C. The Appropriate UnitIn the petition filed by the Union in Case 29-RC-5791,the parties entered into a Stipulation for CertificationUpon Consent Election approved by the Regional Direc-tor in a unit consisting of "all full time all office clericalemployees ... employed by Respondent ... excludingall office clerical employees professional employees,guards and supervisors as defined in the Act." Respond-ent admits and I find the above unit is an appropriateunit within the meaning of Section 9(b) of the Act.The parties further stipulated that as of October 1, Re-spondent employed five employees in the above unit.These five employees were Francisco Casaine, MichaelTeskowich, James Dashner, Victor Buono, and TimClark.·The complaint in this case originally alleged jurisdiction for the fiscalyear ending July 1, 1982. Respondent denied in its answer the Board'sjurisdiction on this basis. During the course of the hearing, counsel forthe General Counsel moved to amend the complaint to set forth the juris-dictional period as "during the calendar year 1981." This motion wasgranted notwithstanding Respondent's counsel's objection to such amend-ment. Respondent thereafter admitted jurisdiction based on a calendaryear period.D. The State of Dennis and Joseph MarcheseThe testimony of Anthony Marchese established thatthe sole share-holders, officers, and directors of Re-spondent are Dennis and Anthony Marchese. In DennisMarchese's capacity as a corporate officer and director,he has authority to hire and fire employees, responsiblydirect and assign work, and is in general, in charge ofthe day-to-day operations of Respondent facility. JosephMarchese, the father of Dennis and Anthony is neither ashareholder, officer, or director of the corporation. Heperforms all the layout work for Respondent but re-ceives no compensation for such work. The testimony ofemployees Casaine, Teskowich, and Dashner establishthat Joseph Marchese does assign work to employeesand checks their work. On one occasion in October1982, Marchese granted employee Dashner time off foremergency leave. Additionally, Joseph Marchese rehiredemployee Casaine and Teskowich following their dis-charge by Dennis Marchese on October 2 and 3, respec-tively. He also told employee Dashner on several occa-sions that Respondent could not give him a promisedraise because of the pending union campaign.Under these circumstances, I conclude that Dennis andJoseph Marchese are agents of Respondent acting ontheir behalf. Devine Foods, 235 NLRB 190 (1978); Superi-or Casting Co., 230 NLRB 1179 (1977); Indian Head Lu-bricants, 261 NLRB 12 (1982).E. The Union's Organizational CampaignsAntonio Schifano, business agent for the Union, testi-fied that sometime during the last week in September,Frank Casaine telephoned the Union and questionedUnion Representative Johnny Bell about union represen-tation. Bell informed him that he would mail Casaine asupply of union authorization cards and instructed him todistribute the cards to the employees for them to fill outand sign. Additionally, a union meeting was scheduledfor September 30.Frank Casaine testified that shortly after his conversa-tion with Bell, he received a supply of union authoriza-tion cards in the mail. He immediately read one of thecards, filled it out, and signed it. Casaine authenticated' The General Counsel called Union Representative Anthony Schifanoand employees Francisco Csaine, Michael Teskowich, and JamesDashner as witnesses. I was extremely impressed with their demeanor.Their testimony was moat detailed, and quite candid and forthright.Moreover, their testimony on direct examination was consistent withtheir testimony on cross-examination. Their testimony established an in-tensive antiunion campaign encompassing extensive and varied allep-tions, described below. I do not believe they would have the imaginationor inventiveness to fabricate such detailed and complex testimony. Re-spondent failed to call any witness to contradict the testimony of theGeneral Counsel's witnesses as to all of the 8(XI) allegations alleged, orthe 8(aX3) allegations concerning the discriminatory discharge of Casineand the discriminatory assignment of arduous work to Casaine andTeskowich. In this connection, Respondent's only witness could havebeen Dennis Marchese. Respondent counsel stated during the hearingthat Dennis Marchese was unable to testify on the day of the hearing be-cause he was ill. However, Respondent counsel did not request an ad-journment so as to enable Dennis Marchese to testify at a later date.I therefore credit the testimony of the General Counsel's witnessesconcerning those allegations relating to and involving Dennis Marchese,which are described below.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis authorization card at the hearing. His card is datedSeptember 29.Casaine testified that on September 29 he gave em-ployee Tim Clarke a union authorization card, and in-formed Clarke that the purpose of the card was to enablethe Union to represent him. He observed Clark read thecard, fill it out, and sign the card. Thereafter, Clarketurned over his signed authorization card to Casaine.Clarke's authorization card is dated September 29.Casaine further testified that following distribution ofthe union card to Clarke, he distributed a card to em-ployee Mike Teskowich. He told Teskowich the purposeof this card was to enable the Union to represent him.He observed Teskowich fill out, date, and sign the card,which Teskowich immediately returned to Casaine.Teskowich fully corroborates Casaine's testimony con-cerning his authorization card.Still later on September 29, Casaine distributed to em-ployee Jim Dashner, a union authorization card. He in-formed Dashner that the Union had mailed him thesecards, and asked him if he cared to fill it out, Dashnertook the card from Casaine and left. Dashner crediblytestified that following his receipt of the card from Ca-saine, he read it over, fill it out, sign it and return it toCasaine on September 30.Dashner's card is dated September 30.Schifano testified that on September 30, in theevening, he and Union Representative John Bell metwith employees Casaine, Teskowich, and Clarke in alocal restaurant located about a mile from Respondent'sfacility. At that time Casaine handed Schifano the foursigned and dated union authorization cards describedabove. Schifano thereafter informed the employees thatbased on the cards submitted to him, he would contactRespondent and ask them for recognition, and that if Re-spondent refused recognition, the Union would file a pe-tition for an election with the National Labor RelationsBoard. During the remainder of the meeting, Shifanospoke to employees about the benefits the Union wouldattempt to obtain for the employees.On October 1 at 10:30 a.m., Schifano arrived at Re-spondent's facility and introduced himself to DennisMarchese, Respondent's president. He told Marchesethat the Union represented a majority of his employeesand demanded recognition. Dennis Marchese angrily toldSchifano the Union would never get in, and with thatpicked up a 4-foot length of iron pipe. He advancedtoward Schifano and told him that if he did not leave, hewould get this, gesturing with the pipe, over his head.At this time employee James Dashner appeared at theoffice door. Dashner testified that he saw Marchese andSchifano and heard Marchese yell "Get out of here, Iknow who you are. Do you want the pipe." He contin-ued yelling at Schifano, "Do you want the pipe." Sever-al times. At the time of this incident, Dashner had notbeen introduced to Schifano. Schifano thereafter left Re-spondent's premises.On October 1, following Schifano's visit, the Unionsent Respondent a telegram which set forth as follows:This is to confirm the oral advice given to youthis date, that Shopmen's Local Union No. 455 ofthe International Association of Bridge, Structural& Ornamental Iron Workers, AFL-CIO, has beendesignated by a majority of your production andmaintenance employees as their collective bargain-ing agent. We are accordingly requesting a meetingwith you for the purpose of negotiating an agree-ment. If you have any doubt of our majority status,we would be willing to submit the same to an im-partial independent body without delay. Please callthe undersigned on receipt of this telegram.Shortly after Schifano left, Francisco Casaine testifiedthat Dennis Marchese approached him and questionedhim as to whether he had any ties with the Union. Ca-saine said that he did not. Marchese then stated thatsome goon from the Union had come in to see him andhe chased him out with a pipe.I conclude that by threatening a union representativewith serious bodily injury in the presence of employees(Dashner) and that by informing employees (Casaine) ofsuch conduct, Respondent violated Section 8(a)(l1) of theAct. Jay Dee Transportation, 243 NLRB 638, 640 (1979).I further conclude that Dennis Marchese's questioningof Casaine as to whether he had any ties with the Union,immediately following the Union's demand for recogni-tion was an attempt to illicit information from Casaineconcerning his views and activities relating to theUnion's organizing campaign. I find such questioningclearly constituted coercive interrogation in violation ofSection 8(a)(1) of the Act. Packer Industries, 228 NLRB182, 184 (1977).Casaine, Teskowich, and Dashner testified that some-time during the afternoon of October 2, Dennis Marche-se assembled all production employees in the shop.Present with Dennis Marchese was his father Joseph andbrother Anthony. Dennis then proceeded to read to theassembled employees, the Union's demand telegram de-scribed above. When he had completed reading the tele-gram, he asked the employees if they had signed any-thing with the Union. He told the employees that if theyhad, he would close the shop because he could not paythe union rates. He then asked the employees whetherthey were for the Union or against the Union.Teskowich replied that he would go with the Union be-cause they had been good to him in the past. DennisMarchese replied that he would have to talk to himabout this later and see exactly where he stood. Thisended the meeting.I conclude that Marchese's questioning of the employ-ees as to whether they had signed anything with theUnion and whether they were for or against the Union,viewed in the context of this meeting and Respondent'scourse of conduct throughout the Union's campaign con-stitutes unlawful interrogation in violation of Section8(a)(1) of the Act. Calcite Corp., 228 NLRB 1048, 1054(1977). I also conclude that Marchese's statement that hewould close the shop if the employees had signed unioncards because he could not pay the Union's rates consti-tutes an unlawful threat in violation of Section 8(a)(1).Byrd's Terrazzo & Tile Co., 227 NLRB 866 (1977).The testimony of Dashner and Casaine establish thaton October 2, sometime following the meeting described296 MARCHESE METALabove, Dennis Marchese called Casaine and Dashner tohis office. In the office, he showed them a yellow padthat had a handwritten statement which stated to theeffect that the employees were satisfied with conditionsin the shop and did not want union representation. Afterthe employees had read the contents, Marchese askedthem to write their own letter renouncing the Union astheir bargaining representative. He told them that hewanted such letters executed and signed immediately orit would be the end of their jobs.I conclude that by demanding employees to renouncethe Union, Respondent violated Section 8(aX1) of theAct. Providence Medical Center, 243 NLRB 714, 715(1979). I further conclude that by threatening them witha loss of their jobs unless such letters of renunciationwere executed, Respondent additionally violated Section8(aX1) of the Act.During this same discussion, Dennis Marchese showedDashner and Casaine Blue Cross Blue Shield forms andsaid that the employees would be getting these cards tofill out. At that time Respondent provided no medicalbenefits for its employees. Anthony Marchese, the onlywitness called by Respondent, testified that sometime inlate August or early September, prior to the union orga-nization, he had made some inquiries about Blue Crosshealth insurance. However, as of the date of this hearing,Respondent had not implemented any health plan for itsemployees. Both Casaine and Dashner testified that nei-ther Dennis nor Anthony Marchese had ever spoken tothem about possible medical coverage before this. Inview of the timing of the promise to grant health bene-fits, in view of the nature of Respondent's intense and ex-treme antiunion campaign described above and below, inview of the absence of any documentary evidence thatRespondent had determined to initiate a plan prior to theunion campaign, I find this conduct to be an unlawfulpromise of benefit in violation of Section 8(aX1) of theAct. NLRB v. Exchange Parts Co., 375 U.S. 405, 409(1964).Immediately following this discussion, Casaine toldDennis Marchese that before he would sign a union re-nunciation letter, he wanted to speak with his daughterabout it. Marchese replied that if Casaine did not sign it"right now," he should get out of his shop. Casaine im-mediately left Marchese's office and packed his personaltools. When they were packed, he located Anthony Mar-chese and asked him to check him out to make sure hewas not taking any company tools. As Casaine was leav-ing the premises, Dennis Marchese stated, "He's the one,he must be the organizer." At this point Joseph Marche-se, Dennis' father, asked Dennis Marchese to give Ca-saine another day to think about the letter, and if he didnot sign it by then, he should do what he had to do. An-thony Marchese then told Casaine if he wanted a day tothink about signing the letter he could have it. Casaineput back his tools and returned to work.I conclude that by ordering Casaine out of the shopbecause of his refusal to sign a letter repudiating theUnion as his bargaining representative, Marchese effec-tively discharged Casaine in violation of Section 8(aX)(1)and (3) of the Act. It is clear to me, as it was to Casaine,that Marchese's statement "Get out of my shop," consti-tuted a discharge and that such discharge was the directresult of Casaine's refusal to execute a letter renouncingthe Union. Accordingly, I conclude that by such con-duct Respondent discharged Casaine in violation of Sec-tion 8(aXl) and (3) of the Act.4The testimony of Dashner established that on theevening of October 2, Dennis Marchese visited Dashnerat his home. Marchese spoke with Dashner about thedays' events concerning the Union and during this con-versation he told Dashner that Teskowich had expressedloyality to the Union and that he, Marchese, felt he wasthe Union's organizer. At this point he stated, "Youknow that's the end of Michael (Teskowich) no matterwhat; in the morning he will be gone." Marchese thentold Dashner that rather than giving him a $2 raise hewas promised when he was hired in June 1982, he wasgoing to give him a $3 raise instead.I conclude that the promise of the additional S1 raiseinitially made during the union campaign constitutes anunlawful promise of benefit in violation of Section 8(aXl)of the Act. Exchange Parts, supra.The testimony of Teskowich established that on Octo-ber 3, Teskowich arrived at the shop about 7:30 in themorning, his usual starting time. Upon his arrival, Antho-ny Marchese came over to him and told him that Denniswanted to see him in the office. Teskowich went to theoffice where Dennis Marchese was present. Marcheseopened his checkbook and handed Teskowich a prewrit-ten check for the pay he had earned thus far during theweek. He handed the check to Teskowich and told himhe could go on unemployment if he wanted. Teskowichleft the shop without saying a word. Anthony Marchesetestified that Teskowich was laid off because work wasgenerally slow and there were not sufficient jobs avail-able. I do not credit Marchese's testimony. Marchese of-fered no documentary proof as to the validity of Re-spondent economic defense. Moreover, I was entirely un-impressed with Marchese's demeanor. His testimony wasfrequently vague and evasive and unsupported by docu-ments one would normally expect an employer to possessin connection with such defense.I conclude that Teskowich was discharged for hismembership in and activities on behalf of the Union. Thefacts establish that Teskowich was a union member, andthat he informed Dennis Marchese of his activities onbehalf of and his support of the Union during the em-ployee meeting on October 2. Moreover, Marcheseduring his evening visit to the home of Dashner had in-formed Dashner that he believed Teskowich to be theunion organizer and that he intended to fire him thatmorning because of such activity. The discharge ofTeskowich the following morning, as predicted by Mar-chese, in the absence of any valid reason for such dis-charge clearly establishes in my opinion that such dis-charge was discriminatorily motivated and in violation ofSection 8(aX3).' The complaint does not allege this incident as an unlawful discharge.However, CAsaine's discharge is alleged, and the matter was fully litigat-ed. In view of Casaine's immediate reinstatement, there would be nobackpay liability in connection with this discharge.--297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony of Dashner established that on October3, shortly after Dashner reported to work, Dennis andAnthony Marchese asked him to report to the office.Once inside the office Dennis Marchese told Dashnerthat he had to sign a letter renouncing the Union. Heasked Dashner to write the letter in his own writing andsign it. Dashner thereupon executed a renunciation letterrenouncing the Union as his bargaining representative,and give it to Marchese.Casaine testified that on October 3 he arrived at workwith employee Vic Buono and was summoned to theoffice. At this time Dennis Marchese showed both em-ployees the renunciation letter signed by Dashner andasked them to sign similar letters which they did.I conclude that by demanding and obtaining from thethree employees described above, letters renouncing theUnion as their bargaining representative, Respondentviolated Section 8(aXl) of the Act. Providence MedicalCenter, supra.Teskowich, who had been discharged on October 3,testified that about October 8, he was advised by his wifethat Respondent had called and requested he contactthem. The next morning he called the plant and spoke toDennis Marchese who asked him to come to the shop.Shortly thereafter he arrived at the office and met withDennis, Anthony, and Joseph Marchese. Dennis Marche-se showed Teskowich letters renouncing the Unionsigned by employees Jim Clark, Buono, and Casaine andtold him he would like him to sign a similar letter.Teskowich refused to execute such letter, claiming hewanted to consult with his attorney first. Joseph Marche-se asked Teskowich if he wanted his job back.Teskowich said he did. Joseph Marchese asked if hecould report to work on Monday and Teskowich said hecould if Respondent wanted him back. Joseph Marchesereplied that the Respondent would take him back. OnOctober 11, Teskowich reported back to work. Upon hisreturn, Dennis Marchese questioned him as to whetherhe had contacted his attorney and was ready to sign theletter renouncing the Union. Teskowich told Marchesethat he was unable to contact his attorney over theweekend. Marchese asked him to call his attorney now,from his office. Teskowich phoned his attorney fromMarchese's office, and following a conversation with hisattorney told Marchese that he would sign a letter re-nouncing the Union. He executed such letter and gave itto Marchese.I conclude that the evidence establishes conclusivelythat Teskowich was rehired solely on the condition thathe execute a letter renouncing the Union. I find suchconduct violative of Section 8(a)(l) of the Act. Provi-dence Medical Center, supra.The testimony of Teskowich, Casaine, and Dashner es-tablish that on October 12, Dennis Marchese assembledall employees in the shop. He told them that Respondentwas going to provide the employees with medical cover-age plus 1 week vacation after 1 year employment and 2weeks after 2 years. He then passed out the Blue CrossBlue Shield forms to the employees and requested theyfill out such forms. At the time of the Union's organizingcampaign, Respondent provided no vacation benefits forits employees. Anthony Marchese testified that he in-formed employees Buono and Dashner at the time oftheir hire that they would get a 1-week vacation after Iyear; a 2-week vacation after 2 years; and a 4-week vaca-tion after 5 years. Dashner, Casaine, and Teskowich tes-tified that they were unaware of any vacation benefitsprovided by Respondent and were never informed ofsuch benefits by Respondent. I credit employeesDashner, Teskowich, and Casaine. As set forth above, Ifound that the above employees credible witnesses.Moreover, their testimony is mutually corroborative.Further, as set forth above, I was unimpressed with thedemeanor of Anthony Marchese. In view of the fact thatthe medical and vacation benefits were initially promisedto employees during the union campaign, and absent anyevidence that Respondent had plans to implement suchbenfits prior to the union campaign, and in view of theextensive and unlawful antiunion campaign waged byRespondent, I find the promise of such benefits to be aviolation of Section 8(a)(1) of the Act. Exchange Parts,supra.Dashner testified that on October 12, sometime duringthe afternoon, he went into the office to hand DennisMarchese his Blue Cross card which he had filled out.At this time he asked Marchese when he would get the$3 wage increase he had been promised on October 2.Dennis Marchese told Dashner that he could not givehim a raise at this time because of the Union. JosephMarchese who was also present in the office affirmedDennis' position. Dennis then stated that they would payhim a part of the promised raise by advancing him an ex-pense check to cover certain noncovered personal truckexpenses.I conclude that the denial of benefits promised, al-though such benefits had been promised unlawfully inviolation of Section 8(a)(1), constitute an additional vio-lation of Section 8(a)(1) of the Act. I also conclude thatthe promise of benefits in violation of Section 8(a)(l) ofthe Act. Exchange Parts, supra.Casaine and Teskowich testified that on October 18,when Casaine reported for work, Dennis Marchese or-dered Casaine to to take the "L" brackets of Respond-ent's forklift and bring them to the front of the yardwhich was part of Respondent's facility. These "L"brackets weighed approximately 100 pounds each. Ca-saine got a dolly located in the yard used to transportheavy equipment from one location to another, and putthe "L" brackets on the dolly. Marchese ordered him toremove the brackets from the dolly and bring them tothe front of the yard by hand, a distance of 75 to 100feet. Casaine did so, although he testified that the taskwas a strenuous one. It should be noted at this point thatCasaine is 62 years of age. Following the completion ofthis task, Casaine and Teskowich were then ordered byDennis Marchese to push a station wagon parked on thestreet outside the Respondent's parking lot into the lot. Itappeared that one or more of the tires was flat. Casaineand Teskowich tried to push the car along the street andinto Respondent's lot, but were unable to do so. DennisMarchese then ordered two more employees to aid298 MARCHESE METALTeskowich and Casaine.5The four employees were thenable to push the station wagon onto Respondent's lot, toa location designated by Dennis Marchese. At that point,Marchese told the employees he wanted the stationwagon moved to a different location in the lot, and theemployees complied. However, Marchese was still notsatisfied, and had the employees push the station wagonto several other locations before at last, he was satisfied.The employees then returned to work in the shop.A few minutes later Dennis Marchese came into theshop and ordered Teskowich and Casaine to return tothe yard. Marchese pointed to a large pile of 20-footsteel bars and told them that he wanted the pile movedfrom its present location and placed upon storage rackslocated in the shop. Casaine and Teskowich picked upone bar, each employee supporting one end of the bar,and were about to take it to the shop and store it whenMarchese ordered them to pick up two bars at a time.They complied with this order, and picking up two 20-foot steel bars at a time, transported the bars to the stor-age racks. They returned to the pile and picked up twomore bars. However, Dennis Marchese told them to pickup three bars instead. They complied with Marchese'sorder, picked up the three bars with difficulty, andplaced them in the storage racks. They continued to pickup three bars at a time until the whole pile was trans-ferred from the yard to the storage racks. When theyhad completed this task, Marchese told them that he hadanother job for them to do. He directed them to a similarpile of steel stock, also located in the yard, and orderedthem to move the stock to another spot in the yard some10 feet away. The employees proceeded to lift together,one piece at a time. However, Marchese ordered them tohandle two at a time instead. They complied with Mar-chese's order and continued in this manner to transportthe stock to its new location until the whole pile hadbeen moved. When this job was completed Marchese or-dered them to move the same pile to yet another loca-tion in the yard, and to pick up three pieces at a timewhile performing this task. They complied with Marche-se's order and moved the stock to the new location pick-ing up three pieces at a time until the entire stock hadbeen relocated again.When they had completed this task, Marchese then di-rected them to a large pile of 20-foot steel pipe approxi-mately 1-1/4 inches in diameter and ordered them tomove the pipe from the location in the yard to the stor-age racks in the shop. There were over 80 lengths ofpipe. The employees picked up one pipe but Marchesedirected them to handle two pipes at a time. They com-plied with this order and moved the pipe from the yardinto the shop and placed it in the storage racks. Whenthey returned to pick up their second load, Dennis toldthem to pick up three pipes at a time. They did so andmoved the pipes in a similar manner to the storage racksin the shop. When they returned to the pile to pick uptheir third load, Marchese ordered them to pick up fourpipes at a time. Once again they complied and placed thefour pipes in the storage rack. They continued lifting' There is no evidence on the record as to which additional employeeswere assigned.four pipes at one time until they had lifted over 40lengths of 20-foot pipe in this manner. At this point, Ca-saine, who as set forth above is 62 years old, told Mar-chese he could not lift anymore and complained his heartwas pounding fast and he was afraid for his health. Mar-chese told him he was "an iron worker and he was sup-posed to be able to pick up pipe." He then asked Casaineif he was quitting. Casaine replied he was not quittingand replied he could pick up two pipes at one time, butnot four. Marchese told him it was his shop and he de-cides how many to pick up. Casaine replied that he wasworn out and simply could not do it. Marchese shoutedat him that he was quitting and went into the shopwhere he shouted to all employees working there thatCasaine was quitting and that he had refused to do as hehad been ordered. Casine followed Marchese to the shopand told the employees he was not quitting, but that hephysically was unable to do what Marchese had orderedhim to do. Marchese replied, ". ..Frank you're out.Come in the office I'll give you your check." Casainewaited outside Marchese's office. A few moments laterMarchese came out, gave Casaine his check and told himto "shove it up his ass." Shortly after Casaine left, Mar-chese saw Dashner in the office and stated to him,"What you think of that. I could have kept that pace upall day." He then stated to Dashner, "You heard Franksay he quit." Dashner replied that he had not and Dennisasked him whose side he was on.Casaine and Teskowich testified that on other occa-sions when they had to move large quantities of steel,they were able to use a wagon, a dolly, or the forklift toaid them.I conclude that Respondent discriminatorily dis-charged Casaine in violation of Section 8(a)(l) and (3) ofthe Act. The facts of this case establish that Teskowichand Casaine were the leading union advocates and thatMarchese was well aware of this. The facts further estab-lish that Respondent had discriminatorily dischargedboth Casaine and Teskowich several weeks ago as de-scribed above. The instant discriminatory discharge isfurther established by the nature of the work assignmenton October 18, and the manner by which the employeeswere compelled to perform such assignment. In this re-spect, the employees were required to lift heavier andheavier loads until they could barely complete the taskwhile being denied, without any reason, the use of me-chanical aides usually available to them. The obvious ob-jection of this sadistic treatment was to compelTeskowich and Casaine to quit their jobs. This is conclu-sively evidenced by Marchese's statement, when Casainecomplained that he was unable to continue lifting fourpipes at one time, that he (Casaine) was "quitting."When Casaine denied that he was quitting and volun-teered to continue lifting two pipes at one time, Marche-se told him he was "out." The discriminatory intent toforce Casaine to quit is further evidenced by Marchese'sstatements to Dashner when he stated that he could have"kept up that pace all day"; and by his statement toDashner asking whose side he was on, when Dashnerstated that he had not heard Casaine state that he hadquit. That the discharge was discriminatorily motivated299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis further evidenced by the extensive unfair labor prac-tices described above and below, committed by Re-spondent. Accordingly, I conclude that Respondent dis-charged Casaine in violation of Section 8(aXl) and (3) ofthe Act.I also conclude, in view of the evidence which estab-lished that the employees had always been permitted touse mechanical aides to complete similar job tasks, thatthe assignment of such work to Teskowich and Casaineconstituted a discriminatory assignment of more arduouswork in violation of Section 8(aXl) and (3) of the Act.Dashner testified that sometime prior to the unioncampaign, he had requested a week off without pay be-ginning on October 25 and that Dennis Marchese hadagreed to this. A few days before Dashner was sched-uled to take the week off, Marchese told him that now hewould have a paid week's vacation and when he re-turned he would get his $3 raise as promised on October2. Marchese then cautioned Dashner not to "screw" himup when he returned from vacation and to "vote theright way" in the election scheduled for November 1.This statement by Marchese clearly establishes that thepromise of benefits was for the purpose of influencingDashner's vote in the election. Accordingly, I find thepromise of a paid vacation and a raise in pay to be a vio-lation of Section 8(aX1) of the Act.Dashner further testified that on November 1, follow-ing the Board election, he was present with Dennis Mar-chese in his office. At this time Marchese stated, "Iknow how Michael (Teskowich) and you voted becauseall the other votes were challenged, so I know you votedno and Mike voted yes."I conclude that this statement created the impressionthat Respondent was surveilling employee conversations,meetings, and other union activities where union senti-ments were discussed, and is a violation of Section8(a)(l) of the Act.Dashner also testified that on November 3 he waspresent in Respondent's office with Joseph and DennisMarchese. He asked Joseph and Dennis Marchese aboutthe $3 raise he had been promised in October. DennisMarchese informed him that he could not give him araise at this time because of the Union, but that theywould give him extra expense checks for his truck.Dashner testified that subsequently he did receive severalexpense checks as promised. For the reasons set forthand described above, I conclude that the refusal to grantDasher the raise as promised, constitutes a denial of ben-efits in violation of Section 8(a)(l) of the Act and grant-ing of the expense checks, a grant of benefits in violationof Section 8(a)(l). Exchange Parts, supra.F. The 8(a)(5) ViolationAs set forth above, the evidence established that theUnion obtained four valid authorization cards in an ap-propriate unit consisting of five employees. The only re-maining issues to be decided is whether in view of theunfair labor practices committed, described above, a bar-gaining order is necessary.The General Counsel contends that a bargaining ordershould issue pursuant to the rationale set forth in NLRBv. Gissel Packing Co., 385 U.S. 575 (1969). In Gissel, theSupreme Court enumerated three categories of cases indetermining the appropriateness of a bargaining order.The first category includes those exceptional cases inwhich the employer has committed outrageous and per-vasive unfair labor practices of such a nature that theircoercive effects cannot be eliminated by the applicationof traditional remedies, with the result that a fair electioncannot be held. When these circumstances exist, a bar-gaining order may issue without inquiring into majoritysupport.The second category includes those cases in which theunfair labor practices are less pervasive than the first cat-egory, but where they nevertheless undermine majoritystrength and impede the election process. Under thesecond category of cases, the bargaining order may beappropriate where at one point the union had a majoritystatus and where there is only a slight possibility of eras-ing the effects of past unfair labor practices and insuringa fair election by the use of traditional remedies.The third category includes those cases where theunfair labor practices are not sufficiently pervasive to un-dermine majority strength and impede the election proc-ess, or where traditional Board remedies will best effec-tuate the purpose of the Act. In these circumstances, abargaining order is not mandated.I conclude that the unfair labor practices of the instantcase fall within the first category described above. Ananalysis of the unfair labor practices committed by Re-spondent establishes conclusively that they were exten-sive, exceptional, outrageous, and pervasive; that theyoccurred in an exceptionally small unit numbering fiveemployees, and took place over a short concentratedperiod of time of I month, beginning immediatley fol-lowing the demand for recognition and continuing untilafter the election.Thus, immediatley following the Union's demand forrecognition, Respondent systematically interrogated itsemployees as to whether they signed cards for the Unionand their sympathies on behalf of the Union, threatenedto close the shop if the employees obtained union repre-sentation, discharged the two leading union supporters,required all employees to execute letters renouncing theUnion under an implied threat of discharge for their fail-ure to do so, and promised and granted various benefits.It has long been established that such similar unfairlabor practices are likely to have a lasting and inhibitiveeffect on a substantial percentage of the work force andtherefore are considered "hallmark" violations whichsupport the issuance of a bargaining order. United DairyFarmers Assn., 257 NLRB 772 (1981); Highland Plastics,256 NLRB 146 (1981).During the course of this hearing, Respondent at-tempted to introduce evidence establishing substantialemployee turnover since the commission of the unfairlabor practices described above. Respondent contendsthat in this connection, the Second Circuit case, NLRBv. Jamaica Towing, Inc., 632 F.2d 208 (1980), is applica-ble. Such evidence of turnover was rejected by me.The Board has consistently held that the validity of abargaining order depends on an evaluation of the situa-tion as of the time the unfair labor practices were corn-300 MARCHESE METALmitted and, therefore, to delete such order on the basis ofemployee turnover would reward, rather than deter, anemployer who engaged in unlawful conduct during anorganizational campaign. Accordingly, I conclude that abargaining order is justified in view of the serious unfairlabor practices described above. See Highland Plastics,supra, and cases cited therein.G. The November I ElectionOn November 1, 1982, an election was conducted inCase 29-RC-5791. The tally of ballots indicated an in-conclusive result; the challenged ballots being sufficientin number to affect the results of the election. Timely ob-jections and challenges were filed by the Union.6Inview of my findings set forth above, that Respondent hasviolated Section 8(aXl) and (3) of the Act in the mannerdescribed above, all of these unfair labor practices takingplace between the filing of the petition on October I andthe election which was held on November 1, I thereforeconclude that these unfair labor practices are more thansufficient to warrant setting aside the election. Accord-ingly, I sustain the Union's objections to the extent con-sistent with the unfair labor practices found herein andrecommend the election be set aside.CONCLUSIONS OF LAW1. Respondent MMIC, Inc. d/b/a Marchese Metal is,and has been at all times material herein, an employerengaged in commerce within the meaning of the Act.2. Shopmen's Local Union 455, International Associa-tion of Bridge, Structural & Ornamental Iron Workers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time production and maintenance employeesemployed by Respondent at its Lakeland Avenue, Ron-konkoma, New York facility, excluding office clericalemployees, professional employees, guards and supervi-sors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(a) of the Act.4. At all times since October 1, 1982, the Union hasbeen the exclusive representative of the employees insaid unit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5. By threatening union organizers in the presence ofemployees with physical bodily harm, Respondent hasviolated Section 8(a)(l).6. By interrogating its employees concerning theirmembership in or activities on behalf of the Union, Re-spondent has violated Section 8(a)(1) of the Act.7. By threatening to close its plant if the Union wasselected by the employees as their collective-bargainingrepresentative, Respondent has violated Section 8(aX)(of the Act.8. By threatening to discharge its employees becauseof their membership in or activities on behalf of theUnion, Respondent has violated Section 8(a)(1) of theAct.6 Case 29-RC-5791.9. By coercing its employees to execute letters re-nouncing the Union as their collective-bargaining repre-sentative, Respondent has violated Section 8(aXl) of theAct.10. By promising its employees medical, vacation, andwage increases to induce them to renounce their mem-bership in, and cease their activities on behalf of theUnion and to influence their vote in a union election, Re-spondent has violated Section 8(aXl) of the Act.1. By granting vacation benefits and wage increasesto its employees in order to induce employees to re-nounce their union membership and cease their activitieson behalf of the Union and in order to influence theirvote in connection with the election, Respondent hasviolated Section 8(aXl) of the Act.12. By denial to its employees of promised wage in-creases, Respondent has violated Section 8(aXl) of theAct.13. By assigning its employees Michael Teskowich andFrancisco Casaine to more arduous and less agreeablejob tasks because of their membership in and activities onbehalf of the Union, Respondent has violated Section8(aXl) and (3) of the Act.14. By discharging its employees Michael Teskowichand Francisco Casaine because of their membership inand activities on behalf of the Union, Respondent hasviolated Section 8(aXl) and (3) of the Act.15. By refusing, since on and after October 1, 1982, torecognize and bargain collectively with the Union as theexclusive representative of the employees in the unit de-scribed above, Respondent has violated Section 8(aX1)and (5) of the Act.THE REMEDYHaving found that Respondent has engaged in variousunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionsdesigned to effectuate the policies of the Act.Since I have found that Respondent discriminatorilydischarged Francisco Casaine on October 18, 1982, Ishall recommend that Respondent be ordered to offerhim immediate and full reinstatement to his former job,or, if it no longer exists, to a substantially equivalent po-sition of employment, without prejudice to his seniorityor other rights and privileges.I shall recommend that Respondent make whole Fran-cisco Casaine and Michael Teskowich for any loss ofearnings they may have suffered by reason of the dis-crimination against them from the date of their termina-tion until the dates of their reinstatement.7Backpay for the above employees shall be computed inaccordance with the formula approved in F. W Wool-worth Co., 90 NLRB 289 (1950), plus interest as set forthin Florida Steel Corp., 231 NLRB 651 (1977).I shall also recommend that Respondent expunge fromits records any reference to the unlawful discharges ofFrancisco Casaine and Michael Teskowich, to provide7As set forth above, Michael Teskowich, who was discriminatorilydischarged by Respondent on October 3, was reinstated to his former jobon October 11 without loss of seniority or other rights and privileges.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwritten notice of such expunction to Casaine andTeskowich, and to inform them that Respondent's un-lawful conduct will not be used as a basis for further per-sonnel actions concerning them. Sterling Sugars, 261NLRB 472 (1982).I shall further recommend that Respondent be orderedto recognize and bargain with the Union as the exclusivecollective-bargaining agent of the employees in the unitfound appropriate herein.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, MMIC, Inc. d/b/a Marchese Metal,Ronkonkoma, New York, its officers, agents, successorsand assigns, shall1. Cease and desist from(a) Threatening representatives of Shopmen's Local455, International Association of Bridge, Structural &Ornamental Iron Workers, AFL-CIO, herein called theUnion, with bodily injury in the presence of employees.(b) Interrogating employees concerning their member-ship in or activities on behalf of the Union.(c) Threatening to close its shop if the Union is select-ed as collective-bargaining representative by its employ-ees.(d) Threatening to discharge employees because oftheir membership in or activities on behalf of the Union.(e) Coercing its employees to renounce their member-ship in the Union.(f) Promising its employees various benefits, includingmedical coverage, wage increases, and paid vacations inorder to induce them to abandon membership in theUnion or cease activities on its behalf or to induce theirvote in any NLRB election.(g) Granting of wage increases in order to induce itsemployees to abandon their membership in the Union ortheir activities on its behalf or to induce their favorablevote in an NLRB election.(h) Denying its employees wage increases or otherbenefits previously promised to them because of theirmembership in or activities on behalf of the Union.(i) Assigning its employees to more arduous and lessagreeable job tasks because of their membership in andactivities on behalf of the Union.(j) Discouraging membership in or activities on behalfof the Union or any other labor organization by dis-charging employees, by assigning them more arduouswork, or otherwise discriminating against them in theirhire or tenure.s If no exceptions are filed mas provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(k) Refusing to recognize and bargain with the Unionas the exclusive collective-bargaining representative ofall its full-time production and maintenance employees atits Ronkonkoma, New York location, excluding all officeclerical employees, professional employees, guards andsupervisors as defined in the Act.(1) In any other manner interfering with, restraining,or coercing its employees in the exercise of the right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or allsuch activities.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Offer to Francisco Casaine full and immediate rein-statement to his former or substantially equivalent posi-tion of employment, without prejudice to his seniority orto other rights and privileges previously enjoyed.(b) Make whole Michael Teskowich and FranciscoCasaine for any loss of earnings they may have sufferedby reason of the discrimination against them in themanner set forth in the section entitled "The Remedy."(c) Recognize and, on request, bargain with the Unionas the exclusive bargaining representative of the employ-ees in the appropriate unit described above with respectto wages, rates of pay, hours of employment and otherterms and conditions of employment and, if an under-standing is reached, embody such understanding in asigned written agreement.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analysis of the amount of backpay due underthe terms of this Order.(e) Post at its place of business in Ronkonkoma, NewYork, copies of the attached notice marked "Appen-dix."9Copies of the notice, on forms provided by theRegional Director for Region 29, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."302